Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  For example, claim 1, receiving messages in a plurality of conversations should be change to receiving messages from a plurality of conversations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 5 and 7 specify “timing” but it is not clear if it the same timing or different.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites

Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of
receiving messages in a plurality of conversations (does not specify where messages are received from and reads on a mental process of listening to another person e.g., asking questions);
collecting information related to timing, objective, lead profile information, and success rates for each response in the experiment (mental process of receiving information e.g., via paper or audio); 
generating a model associating timing with success rate for responses (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better); and 
modifying response timing based on the model to maximize likelihood of success (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better).
but for the recitation of generic computer components. 
A computer implemented method for message cadence optimization comprising” nothing in the claim element precludes the step from practically being performed in the mind. This claim can encompass the user manually gathering data by listening or reading and deciding by trial and error when and how to respond to a user. It is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of 
A computer implemented method for message cadence optimization.  The computer is recited at a high-level of generality (i.e., as a generic processor performing outputting voice) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
 experimenting cadences by pseudo-randomly varying timing of responses to the received messages step. The pseudo-randomly varying amounts to field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to A computer implemented method for message cadence optimization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the pseudo-randomly varying was considered to be field of use in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II).
pseudo-randomly varying is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). The additional element is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
 Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim  2. The method of claim 1, wherein the model includes two models, wherein a first model predicts success of the response given an input of timing and objective, and a second model predicts success of the response given an input of lead profile information, timing and objective. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.

3. The method of claim 2, wherein the lead profile information includes past lead behavior. (mental process of receiving information e.g., via paper or audio, does not specify where/how information is gathered) no additional elements.
4. The method of claim 2, wherein the modifying the response timing is based on the first model when lead profile information is missing and the second model when lead profile information is present. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.
5. The method of claim 2, further comprising receiving industry information for each conversation. (mental process of receiving information e.g., via paper or audio, does not specify how information is received) no additional elements.
6. The method of claim 5, wherein the first model predicts success of the response given the input of industry, timing and objective. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.
7. The method of claim 5, wherein the second model predicts success of the response given the input of lead profile information, industry, timing and objective. (mental process of 
8. The method of claim 1, wherein the pseudo-random varying of the time varies the response by time of day, day of the week, week in the month and month in the year. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.
9. The method of claim 1, wherein response success is defined as meeting the objective of the response. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.
10. The method of claim 1, wherein the model is periodically updated through additional experimenting. (mental process of generating a model, e.g., trial and error of responding to other user speaking and learning what works better), no additional elements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akkira (US 2019/0096425) combine with Crites (US 2015/0039470) and Okita (US 2019/0089194).
Akkira discloses:1. A computer implemented method for message cadence optimization comprising: receiving messages in a plurality of conversations (receives conversation data, “conversation analysis program 137 receives dialog act (DA), emotion (E), and tone (T) metric attributes from dialog act detector 131, emotion analyzer 132, and tone analyzer 133, respectively, for each utterance in the conversation”, 0037; “receives input of a conversation occurring in real time. In an embodiment, the conversation is between two people (e.g., a customer and a company representative)”, 0030); 
experimenting cadences by pseudo-randomly varying timing of responses to the received messages (Crites); 
collecting information related to timing, objective, lead profile information, and success rates for each response in the experiment (Okita); 
generating a model associating timing with success rate for responses (using learning models, “Machine learning models are trained to predict the emotion labels of utterances using the extracted linguistic and semantic features”, 0020;
selecting response based on success or best outcome, “analyzing an on-going conversation in real -time, best practice pattern analyzer 135 predicts the next best action (i.e., the most appropriate tone or the proper dialog act) to adopt in a response.”, 0025); and 
modifying response timing based on the model to maximize likelihood of success (modifying responses, “conversation analysis program 137 sends recommendation (step 308). In other words, conversation analysis program 137 reviews the results of the analysis by best practice pattern analyzer 135 for lower ranked annotated conversations and sends recommendations to a user for improving the conversations between two parties. In an embodiment, the recommendations include training for human company representatives to better respond to customers”, 0053; using patterns and analysis of conversations to suggest responses, “In an embodiment between two humans (i.e., a customer and a company representative), conversation analysis suggesting appropriate responses to the company representative as needed in an effort to improve customer satisfaction”, 0045-0046).
However, Akkira fails to particularly call for pseudo-randomly varying timing of responses; and collecting information related to timing, objective, lead profile information, and success rates for each response in the experiment.
Crites teaches it is well-known to use pseudo-randomly varying timing of responses (“after a publishing node 102 or responding-assistant node 113 accepts a response it may wait a pseudo-random period of time and then forward the response”, 0028). 
Okita teaches collecting information related to timing, objective, lead profile information, and success rates for each response in the experiment (“a variety of message profiles are tested amongst the population of the user group of the program to study the effectiveness of the communication. After each DR event, the profile of each message sent to each user is evaluated to learn new and effective approaches for future DR messages. Over time, that additional learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, 0300;
response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using randomness in selecting times to send responses/messages allows for a plurality of times to be tested for success.  Using data/statistics about response and testing each one allows for the best practices algorithm to be better trained and better responses to be generated.	
2. The method of claim 1, wherein the model includes two models (reads on re-trained or dynamic models, “Machine learning models are trained to predict the dialog act labels of utterances using the extracted linguistic and semantic features. Machine learning is the subfield of computer science that gives "computers the ability to learn without being explicitly programmed". Evolved from the study of pattern recognition and computational learning theory in artificial intelligence, machine learning explores the study and construction of algorithms that can learn from and model from sample inputs”, 0019), wherein a first model predicts success of the response given an input of timing and objective (“best practice pattern analyzer 135 predicts the next best action (i.e., the most appropriate tone or the proper dialog act) to adopt in a response”, 0025), and a second model predicts success of the response given an input of lead profile information (reads on using data pertaining to e.g., a customer or person in a conversation, receives conversation data, “conversation analysis program 137 receives dialog act (DA), emotion (E), and tone (T) metric attributes from dialog act detector 131, emotion analyzer 132, and tone analyzer 133, respectively, for each utterance in the conversation”, 0037; “receives input of a conversation occurring in real time. In an embodiment, the conversation is between two people (e.g., a customer and a company representative)”, 0030), timing and objective. 
However, Akkira discloses patterns but fails to particularly call for the patterns to be timing or given an input of timing and objective.
Crites teaches it is well-known to use varying timing of responses (“after a publishing node 102 or responding-assistant pseudo-random period of time and then forward the response”, 0028). 
Okita teaches success of the response given (“a variety of message profiles are tested amongst the population of the user group of the program to study the effectiveness of the communication. After each DR event, the profile of each message sent to each user is evaluated to learn new and effective approaches for future DR messages. Over time, that additional learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, 0300, abstract;
“After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and predicting success of the response given an input of timing and objective allows for a plurality of times to be tested for success according to best practice pattern analyzer.  Using data/statistics about response and testing each one allows 3. The method of claim 2, wherein the lead profile (data about person in conversation) information includes past lead behavior (predictions are made based on analysis of customer reactions and data about the customers, “conversation analysis program 137 stores conversation (step 212). In other words, conversation analysis program 137 stores the annotated conversation and the results from best practice pattern analyzer 135 to a memory. In an embodiment, the annotated conversation and the results from best practice pattern analyzer 135 for the analysis of the on-going conversation are stored to a database found in a memory”, 0048, 0053;
receives conversation data, “conversation analysis program 137 receives dialog act (DA), emotion (E), and tone (T) metric attributes from dialog act detector 131, emotion analyzer 132, and tone analyzer 133, respectively, for each utterance in the conversation”, 0037; “receives input of a conversation occurring in real time. In an embodiment, the conversation is between two people (e.g., a customer and a company representative)”, 0030).4. The method of claim 2, wherein the modifying the response timing is based on the first model when lead profile information is missing and the second model when lead profile information is present (plurality of models reads on retraining models, “Machine learning is the subfield of computer science that gives "computers the ability to learn without being explicitly programmed”, 0019;
“The best practice model is a machine learning model which learns from annotated conversation samples containing representative "best practices" as determined by a user (e.g., trainer)”, 0023, 0025, 0027).
However, Akkiraju fails to disclose details of how the machine learning models are initialized without customer/lead data.  Therefore Akkiraju fails to disclose when lead profile information is missing.
Okita teaches when lead profile information is missing (testing messages/responses starting when no data may be known about leads/customers to when learning and adjusting happens, “For an initial deployment of a demand response program, a variety of message profiles are tested to study the effectiveness of the communication. After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, abstract;
more precise and complete behavioral model of the user”, 0300, abstract;
“After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and predicting success of the response when models are initialized and then retrained during data gathering stages while given an input of timing and objective allows for a plurality of times to be tested for success according to best practice pattern analyzer.  Using varying data/statistics about leads/speakers and testing each one allows for the best practices algorithm to be better trained and better responses to 5. The method of claim 2, further comprising receiving “industry information” (nonfunctional descriptive material, any data pertaining to customers or company employee conversation can be labeled as industry information without changing the machine learning, receiving industry information, “conversation analysis program 137 receives dialog act (DA), emotion (E), and tone (T) metric attributes from dialog act detector 131, emotion analyzer 132, and tone analyzer 133, respectively, for each utterance in the conversation”, 0037; “receives input of a conversation occurring in real time. In an embodiment, the conversation is between two people (e.g., a customer and a company representative)”, 0030;
“In an embodiment, conversation flow refinement module 136 uses natural language processing (NLP) techniques art such as dictionary-based and topic -modeling approaches to extract linguistic and semantic patterns from the conversation violations. In another embodiment, conversation flow refinement module 136 uses highly ranked conversations to generate improved conversation scripts by applying text augmentation techniques to convert the highly ranked conversations into templates and the templates are used to generated improved conversation scripts. Conversation flow refinement module 136 also uses the highly  for each conversation.6. The method of claim 5, wherein the first model predicts success of the response given the input of industry (reads on e.g., customer/company data), timing (pattern data including rhythm/tone/emotion data) and objective (objective to communicate better; any data pertaining to customers or company employee conversation can be labeled as industry information without changing the machine learning, receiving industry information, “conversation analysis program 137 receives dialog act (DA), emotion (E), and tone (T) metric attributes from dialog act detector 131, emotion analyzer 132, and tone analyzer 133, respectively, for each utterance in the conversation”, 0037; “receives input of a conversation occurring in real time. In an embodiment, the conversation is between two people (e.g., a customer and a company representative)”, 0030;.
However, Akkira discloses patterns but fails to particularly call for the patterns to be timing or given an input of timing and objective.
Crites teaches it is well-known to use varying timing of responses (“after a publishing node 102 or responding-assistant pseudo-random period of time and then forward the response”, 0028). 
Okita teaches success of the response given (“a variety of message profiles are tested amongst the population of the user group of the program to study the effectiveness of the communication. After each DR event, the profile of each message sent to each user is evaluated to learn new and effective approaches for future DR messages. Over time, that additional learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, 0300, abstract;
“After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and predicting success of the response given an input of timing and objective allows for a plurality of times to be tested for success according to best practice pattern analyzer.  Using data/statistics about response and testing each one allows 7. The method of claim 5, wherein the second model (reads on retrained models, 0019) predicts success of the response given the input of lead profile information, industry, timing and objective. However, Akkira discloses patterns but fails to particularly call for the patterns to be timing or given an input of timing and objective.
Crites teaches it is well-known to use varying timing of responses (“after a publishing node 102 or responding-assistant node 113 accepts a response it may wait a pseudo-random period of time and then forward the response”, 0028). 
Okita teaches success of the response given (“a variety of message profiles are tested amongst the population of the user group of the program to study the effectiveness of the communication. After each DR event, the profile of each message sent to each user is evaluated to learn new and effective approaches for future DR messages. Over time, that additional learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, 0300, abstract;
“After each demand response event, the profile of each message sent to each user is evaluated to learn more effective messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and predicting success of the response given an input of timing and objective allows for a plurality of times to be tested for success according to best practice pattern analyzer.  Using data/statistics about response and testing each one allows for the best practices algorithm to be better trained and better responses to be generated.8. The method of claim 1, wherein the pseudo-random varying of the time varies the response by time of day, day of the week, week in the month and month in the year. However, Akkira fails to particularly call for pseudo-randomly varying timing of responses; and collecting information related to timing.
Crites teaches it is well-known to use pseudo-randomly varying timing of responses (“after a publishing node 102 or responding-assistant node 113 accepts a response it may wait a pseudo-random period of time and then forward the response”, 0028). 
collecting information related to timing (“a variety of message profiles are tested amongst the population of the user group of the program to study the effectiveness of the communication. After each DR event, the profile of each message sent to each user is evaluated to learn new and effective approaches for future DR messages. Over time, that additional learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”, 0300;
“After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user”,. Abstract; “After a DR message has been sent, the method learns if the message profile was effective or not”, 0377).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using randomness in selecting times to send responses/messages allows for a plurality of times to be tested for success.  Using data/statistics about response and testing each one allows for the best practices algorithm to be better trained and better responses to be generated in real time, and daily, weekly or at varying time periods because data about conversations is stored and models are constantly retrained.9. The method of claim 1, wherein response success is defined as meeting the objective of the response (reads on modifying responses based on objectives, “conversation analysis program 137 sends recommendation (step 308). In other words, conversation analysis program 137 reviews the results of the analysis by best practice pattern analyzer 135 for lower ranked annotated conversations and sends recommendations to a user for improving the conversations between two parties. In an embodiment, the recommendations include training for human company representatives to better respond to customers”, 0053; using patterns and analysis of conversations to suggest responses, “In an embodiment between two humans (i.e., a customer and a company representative), conversation analysis program 137 validates the on-going conversation in real time by determining scores for each utterance and then suggesting appropriate responses to the company representative as needed in an effort to improve customer satisfaction”, 0045-0046).10. The method of claim 1, wherein the model is periodically updated through additional experimenting (reads on training/learning of models “Machine learning is the subfield of computer science that gives "computers the ability to learn without being explicitly programmed”, 0019;
model is a machine learning model which learns from annotated conversation samples containing representative "best practices" as determined by a user (e.g., trainer)”, 0023, 0025, 0027).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moukas (US 2009/0089131) teaches generating responses from customers that are marketed to (“FIG. 31 depicts a flow diagram representing a mobile device interface and a consumer's interaction with the Mobile CRM according to two embodiments of the invention. (D1 and D2) Upon seeing or hearing an advertisement, either though a mobile device or via any other advertising channel, a user may send an SMS message (A) to a given shortcode address, phone number, or other address, with an appropriate code response. The platform then responds (B) with a message asking for further details by which the user can be categorized or otherwise profiled. The user responds (C) with another message, stating his name, gender and age in the illustrative example.”, 0210).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/DAVID R VINCENT/Primary Examiner, Art Unit 2123